January 5, 2012 Mr. Larry Spirgel Assistant Director United States Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:Roomlinx, Inc. Form 10-K for the fiscal year ended December 31, 2010 Forms 10-K/A for the fiscal year December 31, 2010 File No. 0-26213 Dear Mr. Spirgel, This letter is submitted with respect to Roomlinx, Inc.’s (“Roomlinx” or the “Company”) response to the comment letter, dated December 20, 2011 (the “Comment Letter”), of the staff of the Division of Corporation Finance (the “Staff”) with respect to the Company’s Form 10-K for the Fiscal Year Ended December 31, 2010, as amended by Form 10-K/A for theFiscal Year Ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”) on April 1, 2011 and May 18, 2011, respectively. Due to the time restraints presented by the recent holidays and our preparation for our fiscal year end, we would like to request more time to respond to the Comment Letter.We believe an extension of time to reply, to January 11, 2012, would give us sufficient time to respond to the Comment Letter. Please contact Alan Fine at (303) 544-1111 x 638 if you have any questions. Sincerely, /s/ Michael S. Wasik Michael S. Wasik Chief Executive Officer
